Title: From George Washington to Brigadier General Francis Nash, 3 August 1777
From: Washington, George
To: Nash, Francis



Sir
City Tavern [Philadelphia] 3d August 1777

As from a variety of contradictory circumstances, the Enemy’s real intentions still remain ambiguous and uncertain, I would not have you at present embark yr troops as before directed, but keep them in a state of continual readiness, for the purpose against further orders. The vessels should also be in constant readiness that there may be no cause of

delay when it shall be necessary to make use of them & orders are given accordingly. I am &c.

When you have orders to embark give the same to the Artillery & see that they come with you.

